DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Shim et al. (Shim, US 2012/0300527).
Regarding claim 1, Shim shows a semiconductor memory device (memory 100 in FIG. 1) comprising: a memory cell (memory call array 110) above a substrate (substrate 11 as shown in Fig. 3); a first voltage generator (voltage generating circuit 130) between the substrate and 5the memory cell (see FIG. 1 with respect to FIG. 2 and related text), the first voltage generator being configured to generate a first voltage to be supplied to the memory cell; and a second voltage generator between the substrate and the memory cell, the second voltage generator being 10configured to generate the first voltage and having a circuit configuration equivalent to the first voltage generator ( see Fig. 1 with respect to Fig. 2 and [0011-0025]).  
Regarding claim 2, Shim shows a semiconductor memory device (memory 100 in FIG. 1), further comprising:  15a word line (WL in Fig. 1 and related text) electrically connected to a gate of the memory cell ( memory cell array 110); a bit line ( BL in Fig. 1) electrically connected to an end of the memory cell; a first row logic control circuit ( Row Selecting Circuit in Fig. 1) between the 20substrate and the memory cell, the first row logic 
Regarding claim 3, Shim shows a semiconductor memory device (memory 100 in FIG. 1), 10wherein the first and second voltage generators include one of a high voltage generator configured to generate a higher voltage than a power supply voltage supplied from 15outside and a low voltage generator configured to generate a lower voltage than the power supply voltage (data input/output voltage generating circuit 130 and related text).  
Regarding claim 4, Shim shows a semiconductor memory device (memory 100 in FIG. 1), wherein the first and second voltage generators are provided 20in a first semiconductor chip, the memory cell is provided in a second semiconductor chip, and the first and second semiconductor chips each have a pad, and the pad of the first semiconductor chip and the pad of the second semiconductor chip are bonded together (see FIG. 1 with respect to FIG. 2 and related text).

Regarding claim 6, Shim shows a semiconductor memory device (memory 100 in FIG. 1), 25wherein the first voltage generator is in an operating state, the second voltage generator is in a non-operating state, and when the second voltage generator is in an operating state, the first voltage generator is in a non- operating state (see FIG. 1 with respect to FIG. 2 and related text).
Regarding claim 7, Shim shows a semiconductor memory device (memory 100 in FIG. 1), comprising a plurality of memory cells including the memory cell, wherein which one of the first voltage generator and the second voltage generator is set to an operating state is selected based on information stored in 15the memory cells (see FIG. 1 with respect to FIG. 2 and related text).
Regarding claim 8, Shim shows a semiconductor memory device (memory 100 in FIG. 1), further comprising: a plurality of first conductive layers stacked in a first direction above the substrate; and 20a pillar penetrating through the first conductive layers in the first direction, wherein the memory cell is at a portion where any one of the first conductive layers and the pillar intersect (see FIG. 1 with respect to FIG. 2 and related text).  
Regarding claim 9, Shim shows a semiconductor memory device (memory 100 in FIG. 1), comprising:  25a memory cell (memory cell array 110 in FIG. 1) above a substrate (substrate 111); a first circuit on a portion of the substrate between the substrate and 
Regarding claim 10, Shim shows a semiconductor memory device (memory 100 in FIG. 1), further comprising at least one of an alignment mark used in a 10photolithography technique and a dimension measurement mark (product by process), the alignment mark and the dimension measurement mark being on a central side of the substrate from the first circuit (see FIG. 1 with respect to FIG. 2 and related text).  
Regarding claim 11, Shim shows a semiconductor memory device (memory 100 in FIG. 1), further comprising: a word line electrically connected to a gate of the memory cell; a bit line electrically connected to an end of the memory cell;  20a first row logic control circuit between the substrate and the memory cell, the first row logic control circuit being configured to select the word line based on a row address and control a voltage to be supplied to the selected word line;  25a second row logic control circuit between the substrate and the memory cell, the second row logic control circuit having a circuit configuration equivalent- 55 - to the first row logic control circuit; a first column logic control circuit between the substrate and the memory cell, the first column logic control circuit being configured to select the bit line 5based on a column address and control a voltage to be supplied to the selected bit line; and a second column logic control circuit between the substrate and the memory cell, the second column logic control circuit having a circuit configuration equivalent 10to the first column logic control circuit (see FIG. 1 with respect to FIG. 2 and related text).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ELIAS ULLAH/Primary Examiner, Art Unit 2893